    Case: 1:19-cv-05422 Document #: 77 Filed: 03/19/21 Page 1 of 7 PageID #:287




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 TAMMIE WALK AND JUDITH ESTRADA                 )
 on behalf of themselves, and all other         )   No. 19-cv-5422
 plaintiffs similarly situated, known and       )
 unknown,                                       )
                                                )   The Honorable Gary S. Feinerman
                  Plaintiffs,                   )   District Judge
                                                )
                      v.                        )   The Honorable Gabriel A. Fuentes
                                                )   Magistrate Judge
 PLASTIC & RECONSTRUCTIVE SURGERY               )
 CENTER, SC AND JOHN A. KOTIS,                  )
 INDIVIDUALLY,                                  )
                                                )
                 Defendants                     )

                     PARTIES’ JOINT MOTION FOR APPROVAL OF
                           SETTLEMENT AGREEMENTS

       NOW COME Plaintiffs, Tammie Walk and Judith Estrada (the “Named Plaintiffs”) and

members of the opt-in Plaintiff Class (collectively, “Plaintiffs”) and Defendants, Plastic &

Reconstructive Surgery Center, S.C. and John A. Kotis, individually (collectively, “Defendants”

or “PRSC”) (jointly referred to as the “Parties”), by and through their undersigned counsel, and

respectfully move for approval of their settlement in this action brought under the Fair Labor

Standards Act, 29 U.S.C. §201, et seq. (“FLSA”) and the Illinois Minimum Wage Law, 820

ILCS §105/1 et seq (“IMWL”). The Parties respectfully submit that the terms of the settlement

are fair, reasonable and resolve a bona fide dispute among them. In support of the instant

Motion, the Parties state the following:

       1.      On August 12, 2019, the Named Plaintiffs filed this action seeking alleged unpaid

overtime compensation in violation of the FLSA and IMWL. Dkt. 1. The Named Plaintiffs
     Case: 1:19-cv-05422 Document #: 77 Filed: 03/19/21 Page 2 of 7 PageID #:288




brought the FLSA claims on behalf of themselves and all other alleged similarly situated

individuals under Section 216(b) of the FLSA.

         2.       After Defendants filed their Answer to the Named Plaintiffs’ Complaint (Dkt. 12),

the Parties exchanged information pursuant to the Mandatory Initial Discovery Pilot Program

and engaged in written discovery as to the named Parties. Following substantive written

discovery, Plaintiffs moved for Stage-One Conditional Certification and Notice to Putative Class

Members pursuant to 29 U.S.C. § 216(b) against opposition from Defendants. Plaintiffs’ Motion

for Stage-One Certification was granted by this Court. Dkt. 46. Plaintiffs then effectuated Notice

to the Plaintiff Class, which resulted in the joinder of three (3) additional Plaintiffs.1

         3.       After conclusion of the opt-in period, Defendants substituted counsel. Dkt. 57, 59.

Shortly after this Court granted Defendants’ motion to substitute counsel, the Parties transitioned

to arm’s-length settlement negotiations through counsel that spanned several months. The Parties

recently reached an agreement to resolve the claims of the Named Plaintiffs and opt-in Plaintiff

Zana Suleiman.2

         4.       The total settlement amount is $48,555, inclusive of attorneys’ fees and costs. The

settlement amounts attributed to each Plaintiff are specified in Paragraph 3 of each Settlement

Agreement. The settlement amounts agreed to by each Plaintiff are based on each Plaintiff’s

individualized evaluations of her claims based on her applicable rate of pay, duration of

employment and hours worked, including alleged overtime hours. After negotiations, the Parties

reached a settlement. The final settlement amount for each Plaintiff includes underlying overtime



1
  One opt-in Plaintiff, Laura Vail, failed to communicate with Plaintiffs’ counsel after returning her signed Consent
form. After numerous attempts to contact Ms. Vail, Plaintiffs’ counsel withdrew as attorneys for Ms. Vail. Dkts. 64,
65. Ms. Vail’s claims were dismissed with prejudice. Dkt. 68.
2
  Opt-in Plaintiff Jennifer Mansoori has instructed Plaintiffs’ counsel to dismiss her claims without prejudice as she
no longer desires to pursue claims against PRSC. Ms. Mansoori is not a participant in the settlement described in
this Motion. Ms. Mansoori’s Motion to Dismiss Without Prejudice is filed concurrent herewith.


                                                          2
    Case: 1:19-cv-05422 Document #: 77 Filed: 03/19/21 Page 3 of 7 PageID #:289




wages, and additional, negotiated statutory penalties and interest applicable under the FLSA and

IMWL. The proposed Settlement Agreement contains mutual releases of claims, and the Parties

seek dismissal of the entire lawsuit, initially without prejudice, which will automatically convert

to a dismissal with prejudice fourteen (14) days after delivery of the Settlement Payment to

Plaintiffs’ counsel.

       5.      Prior to reaching a settlement, counsel for Plaintiffs and Defendants conducted

thorough investigations into the merits of and defenses to the potential claims both informally

and through formal written discovery, where Defendants produced a significant volume of

information, including time records and wage/compensation data for Plaintiffs for the relevant

time period. With this information, all Parties had the ability to fully analyze the claims of

Plaintiffs and to conduct and exchange potential damage calculations for Plaintiffs. Therefore,

the Parties have sufficient information to agree to a settlement.

       6.      Court approval of FLSA settlements is necessary to effectuate a valid and

enforceable release of FLSA claims asserted. Walton v. United Consumers Club, Inc., 786 F.2d

303, 306 (7th Cir. 1986); Larkin v. CPI Corp., No. 10-cv-411-wmc, 2011 U.S. Dist. LEXIS

127680, *2 (W.D. Wis. Nov. 3, 2011); Lynn’s Food Stores, Inc. v. Dep’t of Labor, 679 F.2d

1350, 1352-53 (11th Cir. 1982). Under the FLSA, employees may settle their claims if the

parties agree on the terms and the court approves the settlement as “a fair and reasonable

resolution of a bona fide dispute over FLSA provisions.” Larkin, 2011 U.S. Dist. LEXIS 127680,

at *2 (citing Lynn’s Food Stores, Inc., 679 F.2d at 1355); see also Hernandez v. Cameo Invs.,

LLC, No. 19-cv-356-wmc, 2019 U.S. Dist. LEXIS 186445, *3 (W.D. Wis. Oct. 28, 2019).

       7.      If a settlement in a FLSA suit reflects a reasonable compromise, the court may

approve the settlement “in order to promote the policy of encouraging settlement of litigation.”




                                                  3
     Case: 1:19-cv-05422 Document #: 77 Filed: 03/19/21 Page 4 of 7 PageID #:290




Lynn’s Food Stores, Inc., 679 F.2d at 1354. A presumption of fairness should attach to the

proposed settlement. See Lynn’s Food Stores, Inc., 679 F.2d at 1354 (recognizing that courts rely

on the adversary nature of a contested FLSA case resulting in settlement as an indication of

fairness).

        8.      In determining whether a settlement is fair and reasonable, courts consider non-

exclusive factors such as: (1) the complexity, expense, and likely duration of the litigation; (2)

the reaction of the plaintiff to the settlement; (3) the stage of the proceeding and the amount of

discovery completed; (4) the risks of establishing liability; (5) the risks of establishing damages;

(6) the risks of maintaining the action through the trial; (7) the ability of the defendant to

withstand a larger judgment; (8) the range of reasonableness of the settlement fund in light of the

best possible recovery; and (9) the range of reasonableness of the settlement fund in light of all

the risks of litigation. Black v. Renaissance Learning, Inc., No. 15-cv-635-jdp, 2016 U.S. Dist.

LEXIS 192763, *14-15 (W.D. Wis. Nov. 10, 2016); Smoot v. Wieser Bros. Gen. Contr., No. 15-

cv-424-jdp, 2016 U.S. Dist. LEXIS 57148, *16-17 (W.D. Wis. Apr. 29, 2016).

        9.      The Parties’ settlement is fair and reasonable and meets the applicable factors

considered by courts. The settlement appropriately factored in the complexity, risk, expense, the

uncertainties for a favorable outcome, and range of reasonableness of the settlement in light of

the best possible recovery. The Parties recognized the risks inherent in proceeding with the

litigation. Defendants recognized its potential exposure if Plaintiffs prevailed at trial. Plaintiffs

recognized the risk that they could lose on summary judgment or at trial and not recover all or

any of their alleged damages. The settlement is also reasonable given that the Parties reached a

resolution prior to the commencement of additional discovery on the opt-in Plaintiffs, including

class and oral discovery. See, e.g., Black, 2016 U.S. Dist. LEXIS 192763, *14-15 (prompt




                                                   4
    Case: 1:19-cv-05422 Document #: 77 Filed: 03/19/21 Page 5 of 7 PageID #:291




settlement benefits all parties by avoiding long, drawn-out litigation, and it spares defendants the

cost of continuing to pay its attorneys through a trial).

       10.     Additionally, the settlement is within the range of possible recovery. As in many

wage and hour claims, the precise nature and amount of recoverable damages is uncertain. Here,

even if a trier of fact ultimately found liability, a range of possible damages existed depending on

factors including, but not limited to, the number of alleged overtime hours worked, the amount of

Plaintiffs’ alleged damages, the Parties and their witnesses’ credibility, testimony, Defendants’

knowledge, willfulness and good faith, and whether the statute of limitations should be extended

to three years and/or if liquidated damages should be assessed.

       11.     Should this matter have continued in the absence of a negotiated resolution, the

Parties would have engaged in extensive additional discovery as to opt-in Plaintiffs’ claims and

Defendants’ defenses to those claims. Such discovery would have addressed multiple threshold

issues, including: whether Plaintiffs were properly compensated for their working time,

including for overtime hours worked under applicable federal and state law and, thus, whether

PRSC could have been liable for Plaintiffs’ alleged damages even if they prevailed on their

claims and if Plaintiffs were fully compensated in accordance with the FLSA and the applicable

state law claims. The Parties may potentially have moved for summary judgment and, to the

extent any such dispositive motions were denied, the case would have proceeded to trial. If

Plaintiffs prevailed on their claims, Defendants would potentially be faced with the prospect of a

verdict against them and the obligation to pay damages, attorneys’ fees and costs. If Defendants

prevailed, Plaintiffs faced dismissal of their claims and no recovery.

       12.     Lastly, the attorney fee-shifting principles of the FLSA have been honored in

these negotiations and this settlement and are reflected in the Settlement Agreements upon which




                                                  5
        Case: 1:19-cv-05422 Document #: 77 Filed: 03/19/21 Page 6 of 7 PageID #:292




the Parties seek approval. In order to facilitate settlement, Plaintiffs’ counsel discounted their

total lodestar amount, which was incurred over the course of more than a year of litigation and

included discovery efforts and substantive briefing over contested legal issues. As reflected in

the attached Settlement Agreements, the Parties have fully resolved all issues related to

Plaintiffs’ attorneys’ fees. Plaintiffs herein request the Court to approve those fees in the amount

of $35,000.00, which represent Plaintiffs’ counsels’ discounted lodestar, reflecting the following

reasonable hourly rates of Plaintiffs’ counsel and paraprofessional: Jodi S. Hoare (paralegal),

$145.00 per hour; Samuel D. Engelson (Associate Attorney), $300 per hour, and; John W.

Billhorn (Senior Attorney), $575 per hour.3

           13.      Based upon the foregoing, the Parties request that this Court review their

Settlement Agreements, approve the same, and dismiss this lawsuit initially without prejudice,

which will automatically become a dismissal with prejudice fourteen (14) days after delivery of

the Settlement Payments to Plaintiffs’ counsel, unless a motion is filed to reinstate the case solely

for purposes of enforcing the Settlement Agreement.

           14.      Copies of the Settlement Agreements are attached hereto as Exhibits A-C.

           WHEREFORE, the Parties respectfully request this Court enter an order: (1)

approving the Settlement Agreement, including the release of claims; (2) the payment of

attorneys’ fees and costs set forth therein as full and final satisfaction for attorneys’ fees

and costs; and (3) dismissing the action initially without prejudice, which will automatically

become a dismissal with prejudice fourteen (14) days after delivery of the Settlement Payments




3
    For purposes of this Motion only, Defendants do not challenge these rates.


                                                           6
    Case: 1:19-cv-05422 Document #: 77 Filed: 03/19/21 Page 7 of 7 PageID #:293




to Plaintiffs’ counsel, unless a motion is filed to reopen the case solely for purposes of

enforcing the Settlement Agreement.

 Dated: March 19, 2021                                Respectfully Submitted,

 PLAINTIFFS                                           DEFENDANTS PLASTIC
                                                      RECONSTRUCTIVE AND SURGERY
 By: /s/John W. Billhorn                              CENTER, SC AND JOHN A. KOTIS
     One of Their Attorneys
                                                      By: /s/ Antonio Caldarone
 John W. Billhorn                                         One of Their Attorneys
 Samuel D. Engelson
 Billhorn Law Firm                                    Antonio Caldarone
 53 West Jackson Blvd., Suite 840                     Laner Muchin, Ltd.
 Chicago, Illinois 60604                              515 N. State Street, Suite 2800
 (312) 853-1450                                       Chicago, Illinois 60654
 jbillhorn@billhornlaw.com                            Phone: (312) 467-9800
 sengelson@billhornlaw.com                            acaldarone@lanermuchin.com

 Attorneys for Plaintiffs                             Attorney for Defendants




                                                  7
